EXHIBIT 35 Servicer Compliance Statement The undersigned, the duly appointed Controller of Caterpillar Financial Services Corporation, as servicer, are delivering this Servicer Compliance Statement pursuant to Section4.10(a) of the Sale and Servicing Agreement dated as of April 1, 2008, (the “Sale and Servicing Agreement”) among Caterpillar Financial Asset Trust 2008-A, Caterpillar Financial Funding Corporation and Caterpillar Financial Services Corporation (the “Servicer”), and hereby certify that:(i)a review of the activities of the Servicer during the period from the Closing Date to December31, 2008, and of the Servicer’s performance under the Sale and Servicing Agreement has been made under our supervision; and (ii)to the best of our knowledge, based on such review, the Servicer has fulfilled all of its obligations under the Sale and Servicing Agreement in all material respects throughout such period. Dated: March 27, 2009 /s/ Steven R. Elsesser Steven R. Elsesser Controller
